DETAILED ACTION
Pending Claims
Claims 1-14 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities: 
Regarding claims 1-14, for improved clarity, claim 1 should state: b) a curative component comprising at least one of i) and ii) .  In addition, the comma before “ii)” should be removed.  Claims 2-14 are objected to because they are dependent from claim 1.
Further regarding claims 2-4, for improved clarity, claims 2-4 should include the following after “(XOMAL)”: a).
Further regarding claim 5, for improved clarity, claim 5 should state: an equivalent weight per said amine groups .
Further regarding claim 6, for improved clarity, claim 6 should state: wherein said at least one polyamine b) i) comprises an  .  In addition, the comma before “ether group-containing” should be removed.
Further regarding claim 7, for improved clarity, claim 7 should state: is selected from polyesters of thiocarboxylic acids and mixtures of said polyesters.
Further regarding claim 8, for improved clarity, claim 8 should state: is selected from the group consisting of pentaerythritol tetramercapto-acetate (PETMP), trimethylolpropane trimercaptoacetate (TMPMP), and mixtures thereof.
Further regarding claim 9, for improved clarity, claim 9 should include the following after “Claim 1 and”: c).
Further regarding claim 10, for improved clarity, claim 10 should state: wherein said at least one epoxide compound c) is a polyepoxide selected from the group consisting of: glycidyl ethers of polyhydric alcohols, glycidyl ethers of , glycidyl esters of polycarboxylic acidshydrocarbons, epoxidized esters, epoxidized ethers, and epoxidized amides.
Further regarding claim 12, the period after the “a)” limitations should be removed.
Further regarding claim 13, the word “gycidyl” on the second-to-last line should be replaced with: glycidyl.
Further regarding claim 14, for improved clarity, claim 14 should state: A cured product obtained by curing .
Appropriate correction is required.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, the claim features: from 1 to 70 wt.% of a), from 30 to 70 wt.% of b), and from 10 to 80 wt.% of c), based on the weight of the composition.  It is unclear:
How the composition can be formulated with the upper limit of a).  Any amount above 60 wt.% would exceed 100 wt.% (weight of the composition) when combined with the minimum amounts of b) and c).
How the composition can be formulated with the upper limit of c).  Any amount above 69 wt.% would exceed 100 wt.% (weight of the composition) when combined with the minimum amounts of a) and b).

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.
Claims 2-11, 13, and 14 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 would be allowable if rewritten to overcome the objection(s) and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Asaoka et al. (JP 53025553 A) (see also the related NPL document by Asaoka et al.) represents the closest prior art.  Asaoka et al. disclose compounds that embrace component a) of the claimed invention (see “V”).  However, they act as intermediates for other compounds (see “I”).  Accordingly, they fail to teach or suggest combining this compound with component b) of the claimed invention.
The NPL document of Brügel et al. discloses compounds similar to component a) of the claimed invention.  However, these compounds feature an ethyl substituent rather than a methyl substituent.
Mullen et al. disclose the use of a related lactone compound as a reactive diluent for thermosetting compositions containing an ethylenically unsaturated polymer (see Abstract).  However, these lactones do not feature the “Ra –O–” functional group of component a) of the claimed invention.

Suggested Claim Language
The following are suggested changes to overcome the above objections and rejections:

1 (Proposed Amendment). 	A reactive composition comprising: 
a) a functionalized -angelica lactone (XOMAL) having the general formula

    PNG
    media_image1.png
    120
    201
    media_image1.png
    Greyscale

wherein Ra is a C1-C30 alkyl, C3-C30 cycloalkyl, C6-C18 aryl or C2-C12 alkenyl group; and
b) a curative component comprising at least one of i) and ii) 
i) at least one polyamine having at least two amine hydrogens reactive toward epoxide groups; and[[,]]
ii) at least one mercapto compound having at least two mercapto groups reactive toward epoxide groups.

2 (Proposed Amendment). 	The composition according to Claim 1, wherein said functionalized -angelica lactone (XOMAL) a) has the general formula:

    PNG
    media_image2.png
    142
    447
    media_image2.png
    Greyscale

wherein: Ra is a C1-C18 alkyl, C3-C18 cycloalkyl, C6-C18 aryl or C2-C10 alkenyl group.

3 (Proposed Amendment). 	The composition according to Claim 1, wherein substituent Ra of said functionalized -angelica lactone (XOMAL) a) is a C1-C12 alkyl or C2-C8 alkenyl group.

4 (Proposed Amendment). 	The composition according to Claim 1, wherein substituent Ra of said functionalized -angelica lactone (XOMAL) a) is a C1-C4 alkyl or C2-C4 alkenyl group.

5 (Proposed Amendment). 	The composition according to Claim 1, wherein said at least one polyamine b) i) contains primary and / or secondary amine groups and has an equivalent weight per said amine groups 

6 (Proposed Amendment). 	The composition according to Claim 1, wherein said at least one polyamine b) i) comprises an 

7 (Proposed Amendment). 	The composition according to Claim 1, wherein said at least one mercapto compound b) ii) is selected from polyesters of thiocarboxylic acids and mixtures of said polyesters.

8 (Proposed Amendment). 	The composition according to Claim 7, wherein said at least one mercapto compound b) ii) is selected from the group consisting of pentaerythritol tetramercapto-acetate (PETMP), trimethylolpropane trimercaptoacetate (TMPMP), and mixtures thereof.

9 (Proposed Amendment). 	A curable composition comprising the reactive composition as defined in Claim 1 and c) at least one epoxide compound.

10 (Proposed Amendment). 	The curable composition according to Claim 9, wherein said at least one epoxide compound c) is a polyepoxide selected from the group consisting of: glycidyl ethers of polyhydric alcohols, glycidyl ethers of , glycidyl esters of polycarboxylic acidshydrocarbons, epoxidized esters, epoxidized ethers, and epoxidized amides.

11 (Original). 	The curable composition according to Claim 9, characterized by a molar ratio of epoxy-reactive groups to epoxy groups from 0.95:1 to 1.5:1.

12 (Proposed Amendment). 	The curable composition according to Claim 9, comprising, based on the weight of the composition: from 10 to 40 wt.% of a); from 20 to 50 wt.% of b); and from 10 to 50 wt.% of c)


    PNG
    media_image3.png
    117
    237
    media_image3.png
    Greyscale







13 (Proposed Amendment). 	The curable composition according to Claim [[9]] 12, wherein


    PNG
    media_image3.png
    117
    237
    media_image3.png
    Greyscale

a of said functionalized -angelica lactone (XOMAL) a) is a C1-C4 alkyl or C2-C4 alkenyl group; 
said at least one polyamine b) i) 
said amine groups 
	said at least one mercapto compound b) ii) is

	said at least one epoxide compound c) is 
, glycidyl , and[[,]] glycidyl esters of polycarboxylic acids.

14 (Proposed Amendment). 	A cured product obtained by curing 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
December 12, 2022